Citation Nr: 0811424	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  07-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of a 
lumbar strain.

2.  Entitlement to service connection for herniated disks at 
L3-4 and L4-5, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has a lumbar strain with residuals causing 
discomfort in the low lumbar spine and radiating to the left 
buttock that is related to military service.

2.  The veteran is service-connected for diabetes mellitus.

3.  The veteran has a herniated disc at L3-4 and at L4-5 with 
residual right L4 and L5 motor radiculopathies that are 
related to the veteran's service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Residuals of a lumbar strain were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  Herniated discs at the L4-5 and at the L3-4 levels with 
residual L4 and L5 motor radiculopathies are secondary to the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that her lumbar spine disability is 
related to her active service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The veteran's examination and report of medical history upon 
enlistment, dated July 1982, noted a normal spine with no 
complaints of back pain.  Service medical records show 
complaints of low back pain during service.  In March 1985, 
the veteran reported lower back pain while she was six months 
pregnant.  In June 1986, the veteran reported low back pain 
after playing in a softball game.  An assessment of lumbar 
strain was provided.  In December 1986, the veteran reported 
low back pain with radiating pain to the right leg.  A 
separate December 1986 report indicated complaints of low 
back pain for eight months with tenderness over the lumbar 
spine, and a diagnosis of lumbar strain was listed under 
temporary problems.

Post service medical records are silent as to any complaints 
of low back pain until April 1997.  In a new patient 
treatment record dated April 1997, the veteran complained of 
intermittent back pain for many years.  The veteran reported 
being in a motor vehicle accident in 1986 in which she was 
thrown from the driver's side to the passenger's side.  An 
assessment of low back pain was provided.  

A treatment record dated December 1999 noted complaints of 
low back pain in the lumbar region for the past five days, 
but denied any injury or trauma.  

Treatment records dated October 2002 to March 2005 from 
T.L.H., M.D., noted complaints of low back pain with 
radiation to the right leg as well as obesity with weight 
ranging from 188 to 289 pounds.  An October 2002 record 
indicated newly diagnosed diabetes without weight loss, and 
referred the veteran to a dietician to help with weight loss.  
A July 2003 treatment note indicated complaints of 
progressive right lower back pain that the veteran related to 
an automobile accident a number of years ago for which she 
sought chiropractic treatment.  The doctor provided a 
diagnosis of degenerative disc disease, mechanical low back 
pain, with no evidence of a herniated disc.  A June 2004 
record indicated inability to lose weight despite having 
tried various methods.  A July 2004 treatment report 
indicated diabetes, not well controlled but with some recent 
success with weight loss.  

An October 2003 MRI of the lumbar spine noted degenerative 
disc disease at L3-4, with broad based disc bulging and mild 
acquired canal narrowing.  There appeared to be a small 
amount of extruded disc material to the right of the midline 
which is directed superiorly.  There was asymmetric ill-
definition of fat planes about the foraminal right L3 nerve 
root, raising the possibility of encroachment.  There was 
also degenerative disc disease at L4-5 with associated disc 
bulging more exocentric and prominent to the right with no 
evidence of central canal stenosis.

A November 2003 treatment report indicated complaints of back 
and right leg pain.  The veteran reported symptoms including 
pain in the right paraspinal region, buttock, posterior thigh 
and posterior calf down to the ankle.  The veteran reported 
that the symptoms had been present for about a year.  
Diagnoses of right L5 radiculopathy secondary to right sided 
L4-5 disc herniation and right sided L3-4 disc herniation, 
probably asymptomatic were provided.  In November 2003, the 
veteran underwent a right L4-5 hemilaminotomy, medial 
faetectomy, foraminotomy, discectomy, and nerve root 
decompression with the operating microscope.  Subsequent 
records indicated follow-up treatment after the procedure.  

An April 2005 treatment report indicated a history of right-
sided L4-5 diskectomy in November 2003, and complaints of 
increased back and right leg pain.  The physician also noted 
a history of right-sided L3-4 disk herniation with rostral 
migration of the disk and right L3 nerve compression, but 
this was not treated as the veteran did not have any symptoms 
in the past.  A diagnosis of lumbar radiculopathy was 
provided.  In May 2005 the veteran underwent a right L3-4 
hemilaminotomy, facetectomy, foraminotomy, discectomy, and 
nerve root decompression with the operating microscope.  
Subsequent records showed follow-up treatment for the lumbar 
spine disability.  

The veteran was afforded a VA examination in May 2006.  The 
veteran reported first having low back pain in March 1985, 
during her sixth month of pregnancy.  Upon examination, the 
veteran reported pain in the lumbosacral region with shooting 
pain radiating down the lateral right thigh and anterior 
right thigh.  There was also minor radiation to the left 
buttocks.  The veteran again reported a motor vehicle 
accident in 1986, but the examiner noted that this was not 
noted in her service medical records.  Physical examination 
revealed that the veteran had a weight of 260 pounds, 
described as moderately obese and in moderate distress from 
her back pain.  The examiner, after a thorough review of the 
claims folder, provided a the following diagnoses; lumbar 
strain in the military, residual causing present discomfort 
in the low lumbar spine radiating to the left buttock; and a 
diagnosis of L4-5 and L3-4 herniated disk requiring three 
laparoscopic diskectomies, foraminotomies and fasciectomies, 
both on the right; and residual right L4 and L5 motor 
radiculopathies.  The examiner opined that he could not 
state, without resorting to mere speculation, that the 
diagnosis of L4-5 and L3-4 herniated discs were related to 
service.  

The veteran was afforded a hearing in July 2007.  During her 
hearing the veteran testified that she had back pain 
beginning in service that continued intermittently after 
service.  She stated that she did seek treatment with a 
chiropractor for her back pain in the early 1990s.  The 
veteran also testified that she gained weight due to her 
diabetes and that it was difficult for her to lose weight due 
to her diabetic condition.

The Board finds that the evidence in the record supports a 
conclusion that it is at least as likely as not that the 
veteran's lumbar strain, with residuals causing current 
discomfort in the low lumbar spine, radiating to the left 
buttock is related to her active service.  The service 
medical records note that the veteran was diagnosed with a 
lumbar strain during service.  The May 2006 VA examiner 
provided a diagnosis of lumbar strain in the military with 
residuals causing present discomfort in the low lumbar spine 
radiating to the left buttock.  As there is an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran, the benefit of the 
doubt rule is applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, 
service connection for residuals of a lumbar strain is 
warranted.

Additionally, the Board finds that the evidence in the record 
supports a conclusion that it is at least as likely as not 
that the veteran's L4-5 and L3-4 herniated disks and residual 
right L4 and L5 radiculopathies are secondary to her service-
connected diabetes mellitus.  The record shows that the 
veteran has had an inability to lose significant amounts of 
weight.  Treatment records from Dr. T.L.H., noted diabetes 
that is poorly controlled with inability to lose weight in 
June 2004.  Additionally, while the VA examiner opined that 
the veteran's L4-5 and L3-4 herniations were not due to 
military service, he stated that the veteran's weight gain of 
nearly 100 pounds over the years was sufficient to account 
for lumbar disk herniations and the resulting 
radiculopathies.   

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection for herniated 
discs at L3-4 and L4-5 as secondary to the veteran's service-
connected diabetes mellitus is warranted.












ORDER

Service connection for residuals of a lumbar strain is 
granted.

Service connection for herniated discs at L3-4 and L4-5, to 
include as secondary to the veteran's diabetes mellitus, is 
granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


